Citation Nr: 0218005	
Decision Date: 12/12/02    Archive Date: 12/18/02

DOCKET NO.  96-43 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a cervical spine 
disability.

3.  Entitlement to service connection for residuals of a 
right ankle sprain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from January 1991 to 
December 1994.

This appeal originates from a May 1996 rating decision in 
which the RO denied the veteran's claim for service 
connection for a cervical spine disability, a low back 
disability and for residuals of a right ankle sprain.  The 
veteran submitted a notice of disagreement with the decision 
in August 1996, and a statement of the case was issued in 
September 1996.  The veteran perfected his appeal to the 
Board of Veterans' Appeals (Board) in September 1996.

The record shows that the veteran postponed a hearing 
scheduled in October 1997, canceled a hearing scheduled in 
January 1998, and failed to report to a local hearing 
scheduled in May 1998 and a hearing before a member of the 
Board in October 1998.  The record also shows that the 
veteran was properly informed of these hearings according to 
VA regulation.  In light of this and the lack of any 
subsequent requests to reschedule a hearing, the Board finds 
that the veteran's request for a hearing is withdrawn.  See 
38 C.F.R. § 20.702 (2002). 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each of the claims on appeal has been 
accomplished.

2.  There is no competent and persuasive medical evidence 
that the veteran has, or, at any time pertinent to the 
instant claim on appeal, has had a low back disability.  

3.  There is no competent and persuasive medical evidence 
that the veteran has, or, at any time pertinent to the 
instant claim on appeal, has had a cervical disability that 
is in any way related to the veteran's active military 
service.  

4.  There is no competent and persuasive medical evidence 
that the veteran has, or, at any time pertinent to the 
instant claim on appeal, has had residuals of an in-service 
right ankle sprain.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back 
disability are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 3.303 
(2002).

2.  The criteria for service connection for a cervical 
disability are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 3.303 
(2002).

3.  The criteria for service connection for residuals of a 
right ankle sprain are not met.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 
3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2002).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The Act and its 
implementing regulations essentially eliminate the concept 
of the well-grounded claim.  38 U.S.C.A. § 5107(a) (West 
Supp. 2002); 38 C.F.R. § 3.102 (2002)).  They also include 
an enhanced duty on the part of VA to notify a claimant of 
the information and evidence needed to substantiate a claim.  
38 U.S.C.A. § 5103 (West Supp. 2002);  38 C.F.R. § 3.159(b) 
(2002).  In addition, they define the obligation of VA with 
respect to its duty to assist the claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) 
(2002)).

Considering the record in light of the above, the Board 
finds that the passage of the VCAA and its implementing 
regulations does not prevent the Board from rendering a 
decision on the appeal at this time, as all notification and 
development action needed to render a fair decision on each 
of the claims on appeal has been accomplished.

Through the September 1996 statement of the case and the 
April 1998 and July 2002 supplemental statements of the 
case, the veteran has been notified of the law and 
regulations governing entitlement to the benefits he seeks, 
the evidence which would substantiate his claim, and the 
evidence which has been considered in connection with his 
appeal.  Also, in the July 2002 supplemental statement of 
the case, the RO specifically informed the veteran of the 
VCAA and VA's duty to assist under the new law.  Thus, the 
Board finds that the veteran has received sufficient notice 
of the information and evidence needed to support his claim, 
and has been provided ample opportunity to submit such 
information and evidence.  The Board also finds that the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by 
the VA, has been met.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159).  

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  In this regard, a 
number of attempts were made to try to locate service 
medical records pertaining to the veteran's last two months 
of service (in November and December 1994), including the 
veteran's separation examination report.  Unfortunately, the 
RO was advised that these records were not available.  Also, 
in a March 1999 letter, the RO informed the veteran of the 
necessity of submitting all medical records, including x-
rays, which pertained to his chiropractic care by Dr. 
Hausch, DC.  The veteran did not thereafter submit any 
records nor did he return a completed VA Form 21-4142, 
Authorization for Release of Information, to the RO so that 
the RO could obtain these records.  In addition, the veteran 
was afforded a VA examination, as requested by the veteran, 
in February 1998.  The Board notes that the veteran has not 
identified any existing pertinent evidence that is necessary 
for a fair adjudication of the claim for service connection 
for disabilities of the neck and low back and for residuals 
of a right ankle sprain that has not been obtained.   

Under these circumstances, the Board finds that adjudication 
of the claims at this juncture, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
claims are ready to be considered on the merits.

II.  Background

The veteran's service medical records include a December 
1992 Report of Medical History reflecting the veteran's 
complaint of neck and back pain and a notation of 
intermittent low back pain since age 19.  Examination of the 
veteran's spine in December 1992 was normal.  

Service medical records also include treatment records 
showing that in February 1994 the veteran suffered an 
inversion injury to his right ankle while running.  X-rays 
of the right ankle showed that no acute or focal bony 
abnormality could be seen.  The veteran was diagnosed as 
having a grade II right ankle sprain.  He was treated with 
an ace wrap and was given exercises. 

According to March 1994 service medical record, the veteran 
was informed that the excessive period of recovery for his 
right ankle was secondary to noncompliance with the initial 
treatment.  A September 1994 service medical record reflects 
the veteran's chief complaint of low back pain that he said 
he had had for two years.  Findings revealed no obvious 
spinal deformity and normal range of motion. The veteran's 
available service medical records do not include a 
separation examination report.

In March 1995, the veteran filed a claim for service 
connection for neck and back disabilities, and for residuals 
of a right ankle sprain.

In a March 1995 statement, the veteran said that due to the 
"early out program", his discharge examination was quick and 
inadequate and that the reviewing doctor was not even there.  
He said that his neck and back were apparently affected by 
two years of riding in old sheridan tanks.

In July 1995, the RO received an undated "To Whom it May 
Concern" letter from a private chiropractor who said that 
the veteran was requesting chiropractic treatment for neck 
and low back pain.  He diagnosed the veteran as having a 
left lateral curvature in his lumbar spine with concurrent 
lumbar facet imbrication.  He also diagnosed the veteran as 
having a complete loss of the normal cervical spine lordosis 
with associated cervical subluxations.  He said that he 
would like to begin treating the veteran three times a week 
for four weeks, in addition to rehabilitation therapy so as 
to reduce his neck and low back pain.  

In a statement dated in April 1996, the veteran said that 
his request in service to undergo x-rays of his neck and 
back was refused and that his family, friends, classmates 
and chiropractor could vouch for his pain.

In a May 1996 rating decision, the RO denied the veteran's 
claim for service connection for a cervical spine 
disability, low back disability and residuals of a right 
ankle sprain.

The veteran said in a June 1996 statement that during the 
time between his service discharge in December 1994 and the 
date he filed his March 1995 claim, he attended school and 
worked part-time with a fencing contractor.  He denied 
having any intercurrent injury.  He said that in service he 
was "not allowed to complain" and that when he did, he was 
told to use medication like Ben-Gay.  He requested that an 
examination be performed in conjunction with his claim.

During a VA examination in February 1998, the veteran 
attributed his neck pain to having continuously ridden over 
bumps in the hills of California during service.  He said 
that pain was minor at first, but got worse.  He said that 
he was refused x-rays, and took Motrin.  The examiner 
relayed the veteran's report that his chiropractor told him 
that his lower lumbo-sacral spine curved left, and he had 
pinched nerves and arthritis of his spine.  The veteran 
reported at that time that he lifted weights three times a 
day that was not a problem, but was unable to run.  He said 
that his right ankle was weak and would grind and pop.  He 
also said that he wore boots most of the time so that the 
ankle would not twist.  He denied ankle swelling.  Findings 
included crepitus and decreased inversion.  The veteran 
reported having sharp pain in his neck with some numbness in 
his fingers.  He was diagnosed as having low back pain; no 
acute disease found on examination, and history of back 
strain.  He was also diagnosed as having straightening of 
the cervical curve, and history of right ankle sprain with 
no acute problems identified.  Lumbosacral and right ankle 
x-rays were normal.  Cervical x-rays revealed straightening 
of the cervical curve, no other significant findings. 

III.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 West 1991 & Supp. 2002).  Such a determination requires 
a finding of a current disability that is related to an 
injury or disease incurred in service.  Watson v. Brown, 4 
Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  Service connection may be established under the 
provisions of 38 C.F.R. § 3.303(b) when the evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during the applicable presumptive 
period.  Service connection also may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation.  
38 C.F.R. § 3.303(c).

The veteran's service medical records reflect his complaint 
of neck and back pain on a December 1992 Report of Medical 
History, along with a notation of intermittent low back pain 
since age 19.  Findings regarding the veteran's spine at 
that time were normal.  The only other back or neck 
reference is a September 1994 service medical record 
reflecting the veteran's chief complaint of low back pain 
which he said was of two years duration.  However, he was 
not given a diagnosis and examination revealed no obvious 
spinal deformity with normal range of motion.

With respect to the veteran's right ankle, his service 
medical records affirmatively show that he sustained a grade 
II right ankle sprain in February 1994 after an inversion 
injury while running.  He was treated with an ace wrap and 
was given exercises to do.  While the report of the 
veteran's separation examination report could not be 
obtained, the veteran did indicate that the examination was 
brief and inadequate.  

Notwithstanding the above, the claims file is devoid of 
post-service medical evidence establishing any present 
cervical or back disability, or any residuals of an ankle 
injury.  This is despite several requests by VA that the 
veteran submit such evidence.  While the veteran did submit 
a "To Whom it May Concern" letter in July 1995 from a 
private chiropractor (a practitioner who is not a medical 
doctor) who found that the veteran had a curvature of the 
spine and a complete loss of the normal cervical spine 
lordosis with associated cervical subluxations, these 
findings do not establish a disability for which service 
connection can be granted.  This is particularly so for the 
claimed low back disability.  Despite the fact that the 
veteran reported the chiropractor's findings of "a curved 
spine, pinched nerves and arthritis of the spine" to the 
February 1998 VA examiner, that examiner did not thereafter 
provide a diagnosis with respect to the back.  Rather, he 
noted that the veteran had low back pain and a history of 
back strain, but said that there was no acute disease found 
on examination.  He said that lumbosacral x-rays were 
normal.  

Regarding the veteran's cervical spine, the VA examiner in 
February 1998 said that cervical x-rays revealed 
straightening of the cervical curve, with no other 
significant findings.  Even assuming, arguendo, that this x-
ray finding is representative of a disability for which 
service connection could be granted, there no competent 
evidence linking any cervical spine disability to service.  
In fact, in-service examination findings in September 1994 
were to the effect that there was no obvious spinal 
deformity (although x-rays were not then performed). 

The Board has considered the VA examiner's finding of back 
pain in February 1998, and in no way disputes the veteran's 
repeated assertions of neck and back pain; however, pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in itself constitute a disability for 
which service connection may be granted.  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999), aff'd sub 
nom.  Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 
2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998) (where 
there is no objective evidence of a current disability, 
service connection for pain, even if claimed to be related 
to an alleged disorder, is not warranted).  In the absence 
of competent medical evidence of the claimed back or neck 
disability, there is no basis for a grant of service 
connection.  

With respect to the veteran's right ankle, the veteran's 
service medical records affirmatively show that he sustained 
a grade II right ankle sprain in February 1994 after an 
inversion injury while running.  He was treated with an ace 
wrap and was given exercises to do.  Again, there is no 
separation examination report to consider.  

More importantly, however, there is no current competent 
evidence of any residual disability of the in-service right 
ankle sprain.  On VA examination in February 1998, the 
veteran complained that the right ankle was weak and would 
grind and pop.  All the examiner did not enter any findings 
in this regard, crepitus of the right ankle and decreased 
inversion were noted.  Nonetheless, the examiner diagnosed 
the veteran as having a history of right ankle sprain with 
no acute problems identified.  X-rays of the right ankle 
were normal.  Hence, there is no competent medical evidence 
of any current residuals of the veteran's in-service right 
ankle sprain. 

The Board does not doubt the sincerity of the veteran's 
beliefs that he currently has back, neck, and right ankle 
disability resulting from his active military service.  
However, as a layperson without medical training or 
expertise, neither he, nor any of his family members, 
classmates or friends (others whom he indicated could 
provide statements in his behalf) competent to provide a 
probative opinion on a medical matter, such as whether the 
veteran in fact, currently suffers from any of the claimed 
disabilities, and if so, whether there exists a medical 
nexus between each such disability and service.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring 
medical knowledge").  For these reasons, the veteran's own 
report of the etiology of his conditions, reflected in the 
medical reports, have no probative value.  Furthermore, the 
fact that the veteran's own account of the etiology of his 
disability was recorded in his medical records is not 
sufficient to support the claim.  See LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  

The Board also has considered the statements of the 
veteran's treating chiropractor concerning his neck and 
back; however, as a practitioner who is not a medical 
doctor, his opinions do not rise to the level of a medical 
opinion.  Significantly, his findings of neck and back 
disability simply are not corroborated by the current 
medical evidence of record, and the veteran has neither 
submitted nor alluded to the existence of any such 
corroborating medical evidence.  

As indicated above, Congress has specifically limited 
entitlement to service-connection for instances in which 
disease or injury have resulted in a disability.  See 
38 U.S.C.A. § 1110.  Hence, in the absence of competent and 
persuasive evidence of a present neck or back disability 
(and, if so, of a nexus between that disability and 
service), or of residuals of the in-service right ankle 
sprain, there can be no valid claim for service connection.  
See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  

For all the foregoing reasons, each of the claims for 
service connection must be denied.  Because the competent 
evidence neither supports any of the claims, nor places the 
evidence both for and against the claim in relative 
equipoise, the benefit-of-the-doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).


ORDER

Service connection for a cervical disability is denied.

Service connection for a lumbosacral disability is denied.

Service connection for residuals of a right ankle sprain is 
denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

